Dalrimple, J.,
dissenting.
This bill is filed to compel the specific performance by Landis, the defendant, of his contract made with one S. K. Foster, to convey certain lands to Foster. A bill for specific performance of a contract invokes the extraordinary jurisdiction of the court, and the relief rests in sound discretion. Gariss v. Gariss, 1 C. E. Green 82. The complainant founds his right to a decree, not upon any contract made by the defendant with, him; his rights, if any he has, are as assignee of the defendant’s contract with Foster. That contract bears date the 1st day of September, 1864. The defendant agreed to sell, for the consideration of $420,. which Foster agreed to pay in certain installments, within a period of three years .from the date of the contract. Foster further agreed to make certain improvements “ within one *514year from the date” of- the contract, and in the event of his not complying with said stipulations for improvement “ within the time specified,” the defendant was to have the right to take back the land by repaying the amount he had received on account of the purchase. The contract further expressly provides that Foster was not to have the right to assign said ■ land, or any part thereof, before the improvement stipulations were - complied with, unless; in case of failure or inability to make said improvements, Landis should decline to take the purchase back by refunding the money he had received upon the same. The object of these ■stipulations was declared to be to secure.the general improvement of the settlement and to protect the same against the speculations of non-improving people upon those who improve their lands. Foster, having wholly disregarded and neglected to fulfill his-stipulations for improvements, on -the 23d day of October, 1865, without the knowledge or consent of Landis, assigned the contract to the complainant.
The question which here arises -is, whether all rights of Foster under the agreement had not, at the time of the assignment, ceased by reason of his neglect to make the improvements according to liis covenants in that behalf. The complainant’s contention is;' that under this contract the .vendee lost no rights by reasoii of not'having made the improvements within the time limited; that time not being the 'essence of this contract, it would be inequitable and unjust to allow a forfeiture of" the vendee’s rights because of his failure or neglect to make the improvements within the year.
’ The law -relating to this subject is comprised in the following extract from the opinion of the court, delivered by Justice Story, in Taylor v. Longworth, 14 Pet. 174: “ There •is no doubt that time may be of the essence of a contract for -the sale of property. It may be made so by the express -stipulations of the parties, or may arise by implication from •the very nature of the property or the avowed objects of the seller or-the purchaser. ■ And - eveii where time is not thus either expressly or impliedly of the essence of the contract, *515if tlio party seeking a specific performance lias been guilty of gross laches, or has been inexcusably negligent in performing the contract on his part, or if there has, in the intermediate period, been a material change of circumstances affecting the rights, interests, or obligations of the parties, in all such cases courts of equity will refuse to decree any specific performance, upon the plain ground that it would be inequitable and unjust. .But except under circumstances of this sort, or of an analogous nature, time is not treated by courts of equity as of tlio essence of ¡.the contract, and relief will be decreed to the party who seeks it, if he has not been grossly negligent and comes within a reasonable time, although he lias not complied with the strict terms of the contract. But in all such cases the court expects the party to make out a case free from all doubt, and to show that the relief which he asks is, under all the circumstances, equitable, and to account in a reasonable manner for liis delay and apparent omission ol’ duty.” To the same effect is the case of Baldwin v. Van Vorst, 2 Stockt. 585.
It seems to me quite plain upon the face of this contract that time is material. It is of the essence of this contract, both by express stipulation and from the avowed object of the letter, which was to promote the speedy settlement and improvement of the colony. Ho excuse for the vendee’s default has been so much as suggested. It is not shown that it arose from mistake, accident, want of ability, or even inattention. For anything that appears before us to the contrary, it may have been willful and with design to embarrass the defendant. Under these circumstances, I cannot see on what ground Foster would be entitled to the interposition of a court of equity to save him from the consequences of his breach of covenant. But it is said that the defendant, prior to the assignment to the complainant, waived the forfeiture. The year within which the improvements were to have been made, expired on the 1st day of September, I860. Fifty-two days thereafter the assignment was made, without anything having Leon done by the *516defendant in the meantime. It does not appear that between the expiration of the year next after the ,date of the contract, and the day of the assignment of it, there was any communication or intercourse, directly or indirectly, between Foster, who resided in Massachusetts, and Landis, who resided in this state; nor that Landis knew, or had reason to believe, the improvements stipulated for had not been made. In my opinion, the vendor did not, by a silence short of eight weeks, waive his legal rights ; nor do I think the clause in the contract, giving the vendor the right to take hack the land on repayment of the purchase money received, in the event of Foster not complying with the improvement stipulations,'in anywise affects the rights of the parties. The improvements not having been made according to contract, the vendor had the right, within a reasonable time,- to demand a rescission of the contract, and a reconveyance or release of the property. A mere delay of a few days in making this demand did not work a forfeiture of this right. I cannot, therefore, escape the conclusion, that at the date of the assignment Foster’s rights under the contract had ceased, as well in equity as at law, and consequently he had no estate or interest, legal or equitable, which could pass under the assignment.
But assuming that the Court of Chancery could, at the date of the assignment, under the circumstances above stated, according to established principles of equity, have interfered and saved Foster from the legal consequences of his breach of covenant, the next question which is to be settled is whether ho had the right to assign his equitable estate to the complainant, so that the complainant can avail himself of the assignment in a court of equity. The vendee, by the terms of the contract, is restrained from making an assignment of it before the' improvements are made, unless the vendee should decline to take the purchase-back. To decline in the sense in which the term is here used, means to refuse by some decisive act of omission or commission. It’would he a forced and unwarranted construction of the *517contract to hold that the defendant was bound to seek the vendee immediately upon the expiration of the year, and tender the money received on the contract, or be held to have declined to take back the purchase. This is not one of that class of cases in which it is held that a mere omission to perform an act which the party is bound by law, on his agreement, to do, will amount to a refusal. I am not willing to admit the doctrine that a complainant can place his right to recover in a court of equity, upon an assignment made in violation of the plain terms of the contract assigned. To state the case in the simplest form, the complainant hero bases his right to relief upon a legal wrong. I have not been able to find any head of equity under which such a title to relief may properly be placed. The complainant asks us to save him a forfeiture. The difficulties in his way arc that ho does not come into court with clean hands, and has never acquired, as against the defendant, any rights. It appears to me that in order to sustain the complainant’s case, we must hold that a contract not to assign is in equity utterly futile, and that it may as soon as made be violated with impunity.
It is not necessary now to determine to what, if any, relief Foster would bo entitled, upon the ground that his assignment is a nullity, if he wore here seeking aid; it is sufficient for the purposes of this case to say that as between this complainant and tlio defendant, there is neither privity of estate nor contract.
It was insisted that this covenant, being in restraint of alienation, is void. Ho case was cited which supports that proposition. A covenant by the vendee, in an agreement for the sale of lands, not to assign his interest in the contract before the stipulations on his part are performed, is not void because in restraint of alienation of real estate, nor is it in contravention of any rule of law or of public policy. The power of alienation is incident to an estate in fee simple, and a condition in the deed wholly preventing the exercise of this power is held to be void, because repugnant to the estate *518granted. 1 Wash. on Real Prop., p. 54, § 45; 4 Kent. 131; 21 Pick. 42.
A contract for the sale of real property creates no estate at law, and at the common law was not assignable, so that the assignee could maintain an action at law thereon in his own name.
. It is insisted that the defendant, subsequent to the assignment, recognized the contract as in existence, and thereby waived all previous forfeitures and breaches of covenant. It is true that the defendant on the 31st October, eight days after the assignment, received a payment of $18.68, and on the 4th day of January next following, a further payment of $34.19, from the complainant; these two payments being in full of the last installment due on the contract; and there is evidence tending to show that some time in the succeeding February or March, the clerks or agents in the defendant’s office, expressed a willingness to make a deed, in case the improvements had been made according to agreement, and the complainant has produced evidence which he claims shows that the improvements were made by him within a short time after the assignment. But the fact of the assignment was carefully concealed from the defendant. The complainaht made the payments and took the receipts therefor in the name of the vendee, and having suppressed the truth, cannot claim, with any show of justice, the benefit of a recognition of the contract by the defendant, who did not know, and had no reason to believe, that the complainant claimed to occupy the position of assignee. I cannot see how the defendant could recognize the complainant as assignee, until he knew or had reason to believe the complainant had or claimed to have an assignment, nor how there could be a recognition or ratification of the assignment by the defendant, unless he had some knowledge, information, or belief that there was an assignment in existence. I think the defendant had a right to know with whom he was dealing, and who claimed to have the interest in the contract, and that it would be unjust to allow the complainant *519to bind the defendant to a recognition of a forfeited agreement, or sanction of a void assignment, by acts done before the defendant knew the true state of affairs. The conduct of the defendant might have been quite different if the truth had not been concealed from him. The complainant’s attempt to prove that the defendant or his agents agreed to make a deed to the complainant, is a failure; on the contrary, it appears that, as soon as the defendant was advised of the truth of the case, he tendered the purchase money back to Foster, and declined to recognize the complainant as having any interest in the contract. Hor do I see that the claim of the complainant is strengthened by the fact that ho made improvements on the property soon after he purchased it. Though ho made these improvements with very considerable haste, and immediately after his first payment of $18.68, 1 am not satisfied from the evidence that he (lid so in good faith. However this may be, there is no fact or circumstance going to show that the defendant or his agents advised, encouraged, or assented to them, except, it may bo, in respect to a very inconsiderable part, made by the complainant before he had disclosed his true position, and while the defendant was under the belief that the complainant was acting on behalf of Foster. If the defendant knew that the improvements were being made, he must have been under the impression that they were the work of his vendee, and not of a stranger. If it be asked if the complainant must lose his improvements, I answer that he occupies the position of one who has improved land without the knowledge, assent, or request of the owner. 1 know of no power which a court of equity has to give the land of the defendant to the complainant, in order that the latter may secure imjxrovements which he had no right to make.
Though this matter of improvements, under the circumstances, does not change the legal aspects of the case, it may not be amiss to remark that the defendant voluntarily proffers himself, in his answer, as willing to make any just *520compensation for the improvements, that to the Chancellor shall seem equitable and just. The complainant, instead of accepting this offer, continued the litigation, and failed in the court below. I think the decision of that court dismissing the bill was right, and should be affirmed.
The decree was reversed by the following vote :
For reversal — Beasley, C. J., Bedle, Clement, Depue, Kennedy, Scudder, Vail, Van Sycicel, Wales. 9.
For affirmance — Dalrimple, Ogden, Olden, Woodhull. 4.